Citation Nr: 0842309	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-18 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for lumbar 
degenerative arthritis, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased initial evaluation for 
arthritis with painful limited motion associated with a right 
knee disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased separate initial evaluation 
for instability associated with a right knee disability, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals of 
fusion, left navicular bone, currently evaluated as 20 
percent disabling.




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 until March 
1971 and from June 2004 until December 2005, including tours 
of duty in Vietnam and the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2006 and September 2006 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  PTSD was incurred in service and is causally or 
etiologically related to service.

2.  The veteran's lumbar degenerative arthritis is not 
manifested by flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees or a combined 
range of motion of no greater than 120 degrees or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

3.  There is no objective evidence of neurological 
disabilities associated with the lumbar degenerative 
arthritis.

4.  There is no evidence the veteran's lumbar degenerative 
arthritis resulted in incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
prior year.

5.  The veteran's right knee disability is not productive of 
moderate recurrent subluxation or lateral instability of the 
knee.

6.  The veteran's right knee disability is not productive of 
limitation of extension of the knee to 15 degrees or 
limitation of flexion to 30 degrees.

7. The veteran's right knee disability does not manifest with 
ankylosis, or cartilage, semilunar, dislocated with frequent 
episodes of locking pain and effusion in the joint, or 
impairment of the tibia and fibula.

8. The veteran's residuals of a fusion of the left navicular 
bone were not manifested by favorable or unfavorable 
ankylosis.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for PTSD 
have been approximated. 38 U.S.C.A. §§ 1101, 1110, 1154(a), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for lumbar degenerative arthritis have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5242 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for arthritis with painful limited motion associated with a 
right knee disability have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.40- 4.46, 4.59, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2008).

4. The criteria for a separate evaluation in excess of 10 
percent for instability associated with a right knee 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40- 4.46, 4.59, 4.71a, Diagnostic Codes 5257 (2008); 
VAOPCGPREC 23-97 (July 1, 1997).

5.  The criteria for an evaluation in excess of 20 percent 
for residuals of fusion of the left navicular bone have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 
4.71a, Diagnostic Code (DC) 5214 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in November 2005, January 2006 and 
June 2006 that fully addressed all notice elements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the veteran demonstrated actual knowledge of 
what was needed to support his claims as reflected in her 
correspondence to the RO.  Specifically, in a June 2007 
statement submitted with his Substantive Appeal, the veteran 
explained how his service-connected disabilities affected his 
employment and daily life.  Specifically, he explained his 
back limited activities and could not stand for long periods 
of time and had to pay someone else to do work which he was 
previously able to do himself.  He also indicated he could no 
longer participate in activities such as sports, racquetball, 
running, weight lifting or boating.  He indicated his right 
knee affected his employment as he could not sit for long 
periods of time and also prevented recreational activities.  
The veteran also indicated that he had limited use of the 
left hand and could not hold or pick up objects.  While the 
veteran did not cite the applicable Diagnostic Code he did 
argue the range of motion findings alone did not reflect the 
severity of his disability.  Furthermore, the veteran cited 
the physician's findings form the April 2007 VA examination.  
Additionally, the Board notes the veteran has had 
representation throughout the duration of the appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error").  Thus, the Board 
finds the veteran meaningfully participated in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, and VA 
outpatient treatment records.  

The Board notes that the veteran's representative indicated 
the March 2006 and April 2007 VA examinations did not include 
a review of the claims file and requested another examination 
in connection with the veteran's claims. Flash v. Brown, 8 
Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to 
provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  Significantly, however, for claims 
concerning increased evaluations, it is generally the present 
level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). As will be 
discussed in detail below, given the applicable laws and 
regulations, there is no indication at this time that a 
remand purely for a complete review of the claims file would 
be of assistance to the veteran. Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claims

PTSD

The veteran seeks service connection for PTSD, based upon his 
duties as a medic during his service in the Persian Gulf.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  



In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran has a current diagnosis of PTSD consistent with 
the DSM-IV criteria as illustrated by a June 2006 VA PTSD 
screening consultation.  This VA record also generally 
attributed the diagnosed PTSD to his service.  For example, 
the veteran described stressors of coming under fire in 
Vietnam, witnessing dead bodies and witnessing the wounded 
and deceased while serving as a combat medic in Iraq.  The 
physician concluded the diagnosis was PTSD and listed 
moderate to severe psychosocial stressors of job stress, 
family stress and war exposure.

The remaining question, therefore, is whether there is an 
inservice stressor and either evidence of combat service or 
corroborating evidence the stressor occurred. A finding of 
combat service is significant because under 38 U.S.C.A. §  
1154(b), if the veteran is found to have served in combat, VA 
shall accept as sufficient proof of a stressor satisfactory 
lay evidence if it is consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of the event. VA's 
General Counsel has held that the determination of whether a 
veteran "engaged in combat with the enemy" depends on 
multiple factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis. VAOPGCPREC 12-99. The General Counsel's opinion 
is binding on the Board. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 
14.507.

In the present case, while the June 2006 PTSD screening 
consultation noted service as a combat medic, the veteran has 
not alleged he served in combat.  In fact, the veteran in the 
October 2006 Notice of Disagreement indicated he was not 
involved in any small arms fire fights.  Nor is there any 
other evidence of combat service in the record.  For example, 
the veteran's Form DD 214 does not reflect the veteran is the 
recipient of any combat-related awards or decorations such as 
the Combat Infantryman Badge or the Purple Heart.  

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  With regard 
to the question of a stressor, the veteran's stressor 
statement reflects the main stressor was witnessing wounded 
soldiers during his service as a medic in Balad, Iraq. 
Specifically, the veteran described meeting and unloading 
medivac aircraft of dead or wounded coalition soldiers, Iraqi 
soldiers, counteract personnel and Iraqi civilians.  He 
indicated he viewed dead and wounded soldiers and civilians 
and often talked with the wounded who were dying.  He also 
described escorting the bodies of deceased soldiers to the 
morgue at the air force base where he had to inventory and 
package the personal effects.  He explained the personal 
effects often were covered with blood or fragments of body 
parts.  The veteran explained he requested and was granted 
reassignment as he needed to get away.  He also described 
nightly mortar and rocket attacks on the base at Anaconda.  

The Board notes that the veteran's entire personnel file is 
not associated with the claims file and as such the exact job 
duties have not been confirmed.  However, the record confirms 
the veteran served in Iraq from November 2004 until October 
2005 and received the Global War on Terrorism Service Medal 
and Iraq Campaign Medal for this service.  The DD 214 
confirms his primary military occupational specialty was that 
of a health care specialist.  Furthermore, the veteran's 
service medical records include a line of duty determination 
report dated in April 2005 that indicated the veteran injured 
his back while unloading helicopters at Balad, Iraq.  
Additionally, a September 2005 line of duty determination 
reflected the veteran was subsequently connected with the 278 
RCT at a new duty station of Caldwell, Iraq.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, the Board finds the veteran's statements to be 
credible as there are no conflicting statements in the record 
nor is there any evidence suggesting the veteran was 
mistaken.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 
2006).  In fact, the veteran's report of unloading 
helicopters was corroborated by the service treatment 
records.  Similarly, his report of being transferred was 
corroborated by service treatment records which documented 
different duty stations.  Additionally, as noted by the 
veteran's representative, the LSA Anaconda in Balad was 
confirmed to be the home to the Air Force Theater Hospital 
and the point of embarkation for all personnel requiring 
evacuation from Iraq.  Finally, the Board finds the veteran's 
reported stressors of treating wounded and deceased soldiers 
are consistent with the duties of the veteran's military 
occupational specialty of health care specialist.  
38 U.S.C.A. § 1154(a).

Under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

As described above, the Board finds there is an approximate 
balance of evidence supporting the veteran's stressors.  
Thus, giving the veteran the benefit of the doubt as the law 
requires, the Board finds there is credible supporting 
evidence of the stressors.  Therefore, the veteran has 
provided evidence of all three elements required for a grant 
of service connection for PTSD.  Accordingly, service 
connection for PTSD is granted.


Increased Evaluation Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The veteran is appealing the initial 
assignment of the disability rating for the right knee and 
lumbar spine, and as such, the severity of the disability is 
to be considered during the entire period from the initial 
assignment of the evaluation to the present time. Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Additionally, a recent decision of the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Lower Back

The RO granted service connection for degenerative arthritis 
of the lumbar spine in an April 2006 rating decision.  At 
that time, a 10 percent evaluation was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5242.  The veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As noted above the veteran's lumbar spine was rated under 
Diagnostic Code 5242.  The Schedule for Rating Criteria 
indicates that disabilities of the spine under Diagnostic 
Codes 5235 to 5243 will be evaluated under a General Rating 
Formula for Diseases and Injuries of the Spine.  This General 
Rating Formula assigns evaluations with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of 
the injury or disease.  Under this formula, a 10 percent 
evaluation is for assignment with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour or vertebral body fracture with loss of 50 percent or 
more of the height.  A 20 percent evaluation is for 
assignment when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or with a combined range of motion not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is for assignment when forward flexion of 
the thoracolumbar spine is 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for assignment upon a showing of 
unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The Board 
must also consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Another Diagnostic Code that could have been applied was 
Diagnostic Code 5243 for intervertebral disc syndrome.  Under 
Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based upon Incapacitating 
Episodes, whichever results in the higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome provides for 
a 10 percent evaluation was for assignment with 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past twelve 
months; a 20 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past twelve 
months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A note following the 
Diagnostic Code defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 
5243, note 1. Note 2 provides for separate evaluations if 
intervertebral disc syndrome is present in more than one 
spinal segment if the effects are distinct.

The veteran was afforded a VA examination in March 2006 to 
assess the severity of the disability.  He reported low back 
pain of many years and explained it had worsened since he 
went to Iraq.  He explained he treated for the back in Iraq 
but it still bothered him.  He described occasional radiation 
down the left leg. He indicated he had to stop when driving 
due to pain.  He denied bowel or bladder complaints.  He did 
not require a cane, crutch or brace.  He denied any missed 
work.  Clinical examination reflected flexion of 0-95 degrees 
and extension of 0-35 degrees.  There was 0-40 degrees of 
bilateral lateral flexion and 0-35 degrees of rotation.  Pain 
was noted at 95 degrees of flexion.  An x-ray reflected 
slight degenerative changes and a mild deformity of L2 
vertebra, congenital verses post traumatic.  The impression 
was back strain, low back aggravated by carrying 60-70 pound 
bags and sleeping on a bad bed in Iraq.  The primary 
disability was pain.  

The veteran underwent another VA examination in April 2007.  
During this examination the veteran indicated he had pain 
from wear and tear from physical training and working as a 
medic.  He indicated he treated with nonsteroidal anti-
inflammatory drugs and therapy.  He described radiating pain 
and paresthesias down the left leg for the prior 2 years.  He 
denied prior hospitalization, surgery or history of trauma.  
He denied a history of neoplasm.  He denied any related 
urinary or bowel symptoms and denied erectile dysfunction.  
The veteran reported paresthesias but denied leg or foot 
weakness, falls, unsteadiness, visual dysfunction, or 
dizziness.  The etiology of the paresthesias was not related 
to the claimed disability.  The veteran reported decreased 
motion, stiffness, spasm and pain but denied fatigue and 
weakness.  There was pain in the right and left low back 
since 1987.  The veteran described the pain as aching and of 
moderate severity.  The duration was constant and frequency 
was daily.  He reported sharp radiation of the pain on the 
left posterior leg to the calf.  The veteran denied flare 
ups.  The veteran was able to stand for more than 1 hour but 
less than 3 hours.  The veteran was able to walk more than 1/4 
mile but less than 1 mile.  

Clinical examination reflected no spasms, atrophy, guarding 
or weakness of the thoracic spine.  There was pain with 
motion and tenderness bilaterally.  Gait and posture were 
normal.  There was no evidence of abnormal spinal curvature 
including gibbus, kyphyosis, slit lumbar flattening, lumbar 
lordosis, scoliosis or reverse lordosis.  Muscle strength was 
5/5 throughout and there was no evidence of atrophy.  Sensory 
examination was normal throughout the lower extremities.  
Reflexes of the lower extremities were normal.  Range of 
motion testing reflected active and passive flexion from 0-80 
degrees with pain at 80 degrees.  Resisted isometric movement 
was not normal due to pain.  There was pain on both passive 
and active motion and after repetitive use; however, there 
was no additional loss of motion on repetitive use of the 
joint.  Extension was found from 0-15 degrees with pain at 15 
degrees.  Resisted isometric movement was abnormal due to 
pain.  Pain was noted with active and passive motion and with 
repetitive use.  There was no additional loss of motion with 
repetitive use.  Lateral flexion and rotation were found from 
0-40 degrees.  Resisted isometric movement was abnormal due 
to pain with active and passive motion.  There was pain after 
repetitive use but no additional loss of motion with 
repetitive use.  Lasegue's sign was negative.  An x-ray of 
the spine dated in March 2006 showed slight degenerative 
changes and a mild deformity of the L2 vertebra, congenital 
versus post traumatic.  The diagnosis was lumbar spondylosis 
associated with lumbar spine pain.  The examiner indicated 
the disability did not have a significant effect on the 
veteran's occupation but had mild effects on traveling and 
toileting and moderate effect on chores, shopping, exercise 
and recreation.  

Evaluating the evidence in light of the above rating criteria 
reflects an increased evaluation is not warranted.  
Specifically, there is no evidence the veteran's forward 
flexion is greater than 30 degrees but less than 60 degrees.  
Rather, the evidence reflects a range of flexion of 80-95 
degrees.  Similarly, the combined range of motion was 280 
degrees in March 2006 and 225 degrees in April 2007, far more 
than the 120 degrees required for a 20 percent evaluation.  
Nor is there any objective evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or kyphosis.  In fact, the April 2007 examination described 
the gait as normal and found there was no gibbus, kyphyosis, 
slit lumbar flattening, lumbar lordosis, scoliosis or reverse 
lordosis.

The Board considered whether an increased evaluation was 
warranted under another Diagnostic Code, including under the 
criteria for intervertebral disc syndrome.  However, the 
veteran's degenerative arthritis of the lumbar spine has not 
been shown to have resulted in incapacitating episodes 
requiring bed rest prescribed by a physician and treatment 
prescribed by a physician.  In fact, the veteran denied 
missing time from work during both VA examinations and did 
not describe any prescribed bed rest.  As such, an increased 
evaluation under Diagnostic Code 5243 is not warranted.

The Board considered whether an increased evaluation could be 
granted based upon the granting of a separate neurologic 
disability related to the lumbar spine. In this regard, the 
April 2007 VA examination noted complaints of radiculopathy. 
However, there were no objective findings of neurological 
symptoms upon clinical examination.  In fact sensory and 
reflex examinations performed at that time were normal.  
Therefore, at best, there are subjective complaints of 
radiculopathy, with no objective findings of slight, 
incomplete paralysis of the sciatic nerve, to warrant a 
separate rating.  Nor is the veteran shown to have any 
associated bowel or bladder impairment that would warrant a 
separate evaluation.

The evidence reflects the veteran has repeatedly complained 
of pain and limitation of motion associated with his lumbar 
spine disability and has described significant restriction on 
activities.  The records indicate the veteran has been 
treated with medication and therapy.  However, the VA 
examinations have considered the effects of painful motion.  
For example, March 2006 and April 2007 examiners tested the 
effects of repetitive motion and found that repeated motion 
did not result in any additional limitation of motion.  
Similarly, both examiners described the starting point of 
pain as the last degree at which there was motion.  
Therefore, as the 10 percent evaluation assigned contemplates 
the effects of the veteran's complaints of pain, fatigue, 
swelling and weakness, an increased evaluation based solely 
on pain is not warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic 
Codes 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995)

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Therefore, the 
preponderance of the evidence is against the veteran's claim. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Right Knee

The RO granted service connection for arthritis of the right 
knee in an April 2006 rating decision.  At that time a 10 
percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  A subsequent May 2007 rating decision 
granted a separate evaluation for instability of the right 
knee under Diagnostic Code 5257.  The veteran contends the 
current rating evaluation does not accurately reflect the 
severity of his disability.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

As noted above, the veteran's residuals of a right knee 
injury were evaluated under Diagnostic Codes 5010 and 5257.  
Diagnostic Code 5010 mandates the claim be evaluated as 
degenerative arthritis. Diagnostic Code 5003, in turn, 
evaluates disabilities based on the degree of limitation of 
motion under the appropriate Diagnostic Codes, in this case 
Diagnostic Code 5260 and 5261.  If the disability is 
noncompensable under the appropriate Diagnostic Code for the 
joint involved, a 10 percent rating will be for application 
for such major joint or group of minor joints affected by 
limitation of motion. Id. Limitation of motion needs to be 
objectively shown by findings such as swelling, muscle spasm, 
or painful motion. Id. In the absence of limitation of 
motion, a 10 percent evaluation is warranted for x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
warranted with x- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations. Id.

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted when flexion is limited to 45 degrees. A 20 percent 
evaluation is warranted when flexion is limited to 30 degrees 
and a 30 percent evaluation is warranted when flexion is 
limited to 15 degrees. The Board must also consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion Diagnostic Codes. 38 C.F.R. §§ 
4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The VA General Counsel has issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg." See VAOPGCPREC 9-2004 
(September 17, 2004). Under Diagnostic Code 5261, a 10 
percent evaluation is for assignment when extension is 
limited to 10 degrees, a 20 percent evaluation is for 
assignment when extension is limited to 15 degrees and a 30 
percent evaluation is for assignment when extension is 
limited to 20 degrees.

Under VAOPGCPREC 23-97, the veteran may be assigned separate 
ratings for arthritis with limitation of motion under 
Diagnostic Code 5260 or 5261 and for instability under 
Diagnostic Code 5257. See VAOPGCPREC 23-97 (July 1, 1997).  
Accordingly, and as noted above, the RO granted a separate 10 
percent rating under Diagnostic Code 5257.  Under this 
Diagnostic Code, a knee impairment with recurrent subluxation 
or lateral instability is rated 10 percent when slight, 20 
percent when moderate, and a maximum 30 percent when severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

A January 2006 VA x-ray of the right knee noted post surgical 
changes compatible with anterior cruciate ligament repair 
with metallic screws seen in the distal femur and proximal 
tibia.  No evidence of fractures or significant degenerative 
changes were noted.  A January 2006 VA outpatient treatment 
record noted increasing pain in the right knee.  Clinical 
examination noted adequate passive range of motion in the 
lower extremities and the assessment was knee arthralgia.  A 
February 2006 VA outpatient treatment record noted a 
disruption of an old anterior cruciate ligament injury of the 
right knee with instability and pain.  The veteran was 
provided an orthotic to decrease pain.  

The veteran underwent a VA examination in March 2006.  He 
explained he had right knee pain, particularly painful 
laterally and worse with activity.  He indicated he could not 
run or perform any athletic activity.  He indicated it felt 
like it would give out.  He explained he wore a brace if he 
planned on doing rigorous activity.  He reported a prior 
anterior cruciate ligament repair.  Clinical examination 
reflected 0-140 degrees of active and passive motion.  There 
was no joint crepitus or joint line tenderness. Varus and 
valgus maneuvers were negative.  Anterior and posterior 
drawer tests were negative.  An x-ray showed slight 
degenerative changes and previous anterior cruciate ligament 
repair.  The diagnosis was right knee pain, likely 
aggravation of previous anterior cruciate ligament surgery 
repair.  The primary disability was pain and the inability to 
play sports or run or jog.

A May 2006 VA outpatient treatment record indicated the 
veteran complained of knee pain and instability complaints.  
The veteran indicated he received a brace but did not wear it 
much.  Objective findings showed mild posterior joint line 
tender to palpation.  There was 1+ Lachman on the right and a 
positive anterior drawer.  There was a subtle pivot glide.  
No varus or valgus laxity at 0 or 30 degrees flexion.  There 
was motion from 0 to 140 degrees.  X-rays showed two metallic 
screws and noted the femoral tunnel was very central and 
posterior enough.  The tibial tunnel had evidence of 
dilatation/widening.  There was no evidence of degenerative 
changes.  The assessment was right knee pain and subtle 
instability.  There were pivot shift symptoms due to laxity 
and malposition anterior cruciate ligament.  The physician 
indicated there could be some secondary cartilage wear as a 
result.  

The veteran underwent a VA examination of the right knee in 
April 2007.  The examiner listened to the veteran's reported 
history and conducted a thorough examination of the veteran.  
Significant history included a right anterior cruciate 
ligament reconstruction which was performed around 1998. The 
veteran denied a history of trauma to the joints and denied a 
history of neoplasm.  He denied use of assistive aids for 
walking.  There were no constitutional symptoms of arthritis 
or incapacitating episodes of arthritis.  The veteran was 
able to stand for more than 1 hour but less than 3 hours.  He 
was able to walk more than a 1/4 mile but less than 1 mild.  
There was no evidence of deformity, giving way or 
instability.  There was pain and stiffness of the right knee.  
There was no weakness.  There was no evidence of dislocation, 
subluxation or locking episodes.  There was no effusion.  The 
condition did not affect motion of one or more joints and no 
flare-ups were noted.  There was no inflammation.  Gait was 
described as antalgic.  

Range of motion testing reflected active and passive flexion 
of the right knee from 0 to 130 degrees.  Pain began at 130 
degrees.  There was no additional limitation of motion with 
repetitive use and the examiner noted the veteran had full 
extension without pain.  There was painful movement of the 
right knee.  There were no bumps consistent with Osgood-
Schlatters disease.  There was crepitation and clicks or 
snaps and grinding.  There was no mass behind the knee, 
instability or patellar or meniscus abnormality.  The 
diagnosis was degenerative arthritis of the right knee and 
right knee osteoarthritis.  There was pain that had a 
moderate effect on the veteran's ability to do chores, 
shopping, exercise, recreation and prevented participation in 
sports. There was a mild effect on traveling and no effect on 
feeding, bathing, dressing, toileting or grooming.  An x-ray 
of the knee performed in March 2006 concluded with the 
impression of slight degenerative changes present and 
previous anterior cruciate ligament repair noted.  

Examining the evidence in light of the above rating criteria 
illustrates that an increased evaluation for the veteran's 
knees is not warranted under Diagnostic Code 5257.  While the 
veteran complained of subluxation and instability, the 
medical records do not demonstrate the veteran has a level of 
subluxation or instability of either knee that can be 
described as moderate.  Specifically, the only record that 
noted any subluxation or instability was the May 2006 VA 
outpatient treatment record that described the instability as 
"subtle."  The prior March 2006 VA examination failed to 
demonstrate objective evidence of instability as the drawer, 
Lachman's and valgus and varus tests were negative.  
Additionally, the April 2007 VA examination found no evidence 
of giving way or instability.  

Concerning the separate evaluation for arthritis under 
Diagnostic Code 5010, the medical records do not demonstrate 
that the veteran meets the criteria for a higher evaluation.  
There is no evidence of flexion limited to 30 degrees to 
warrant a higher 20 percent evaluation.  In fact, all medical 
records reflect motion of at least 130 degrees.  
Additionally, x-rays fail to demonstrate the involvement of 2 
or more major joints or 2 or more minor joints with 
occasional incapacitating exacerbations to warrant a higher 
rating under Diagnostic Code 5010.  

The Board also finds a separate evaluation under Diagnostic 
Code 5261 for limitation of extension of the right knee is 
not warranted as the evidence clearly retains extension to 0 
degrees.  As the veteran has not demonstrated extension 
limited to 10 degrees, a separate rating under Diagnostic 
Code 5261 is not warranted.

The evidence reflects the veteran has complained of pain and 
limitation of motion associated with his right knee and has 
described significant restriction on activities as a result 
of the disability.  The records indicate the veteran has been 
treated with a brace, medication and therapy.  However, the 
VA examinations have considered the effects of painful 
motion.  For example, March 2006 and April 2007 examiners 
tested the effects of repetitive motion and found that 
repeated motion did not result in any additional limitation 
of motion.  Similarly, both examiners described the starting 
point of pain as the last degree at which there was motion.  
Therefore, as the 10 percent evaluation for limitation of 
motion assigned contemplates the effects of the veteran's 
complaints of pain, fatigue, swelling and weakness, an 
increased evaluation based solely on pain is not warranted. 
38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca 
v. Brown, 8 Vet. App. 202 (1995)

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

The Board also considered whether an increased evaluation was 
warranted under another Diagnostic Code pertaining to knee 
disabilities; however, there is no evidence of ankylosis of 
the knee to warrant a rating under Diagnostic Code 5256, and 
there is no evidence of malunion or nonunion of the tibia and 
fibula to warrant a rating under Diagnostic Codes 5262.  
Additionally, there is no evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, to warrant a rating under Diagnostic 
Code 5258. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258 
and 5262.

Therefore, the preponderance of the evidence is against the 
veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left Wrist

The RO granted service connection for the left wrist in a 
March 1971 rating decision.  At that time a noncomepnsable 
evaluation was assigned under Diagnostic Code 5215.  The RO 
subsequently increased the evaluation to 10 percent in a July 
1971 rating decision.  A temporary total evaluation was 
granted from March 1973 until May 1973.  Beginning in May 
1973 a 10 percent evaluation was assigned.  A July 2002 
rating decision granted an increased 20 percent evaluation.  
Subsequently, the veteran's benefits were discontinued from 
June 2004 until December 2005 as the veteran was recalled to 
active duty.  Upon the veteran's release from active duty, 
the 20 percent evaluation was reinstated.  The veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Diagnostic Codes 5214 and 5215 pertain to limitation of 
function of the wrist. Limitation of wrist motion is rated 
under Diagnostic Code 5215, which provides a 10 percent 
rating for limitation of motion of the wrist where 
dorsiflexion is less than 15 degrees or where palmar flexion 
is limited in line with the forearm. 38 C.F.R. § 4.71a.  The 
10 percent rating represents the highest schedular evaluation 
for a non-dominant or dominant extremity under Diagnostic 
Code 5215.  Higher evaluations are available under Diagnostic 
Code 5214 which provides ratings for ankylosis of the wrist. 
The code provides for 20 and 30 percent ratings for ankylosis 
of the wrist.  Under this Diagnostic Code a 20 percent 
evaluation is assigned for a non-dominant extremity with 
favorable ankylosis of the wrist in 20 to 30 degrees of 
dorsiflexion.  A 30 percent evaluation is assigned for 
ankylosis of the wrist in any other position, except 
favorable.  A 40 percent evaluation is assigned for a non-
dominant extremity with unfavorable ankylosis of the wrist in 
any degree of palmar flexion or with ulnar or radial 
deviation.  A note after the Diagnostic Code indicates that 
extremely unfavorable ankylosis will be rated as loss of use 
of the hands under Diagnostic Code 5125.  

The Board must also consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

A January 2006 VA outpatient treatment record noted pain of 
the left wrist.  Examination reflected adequate passive range 
of motion of the upper extremities.  The assessment was 
wrist/hand pain.

The veteran underwent a VA examination in March 2006.  He 
explained he fractured his wrist in the military in the 
1960s.  He described a bone graft at that time and another 
navicular fusion surgery in the 1970s.  He complained of pain 
in the left wrist particularly when using the thumb.  He had 
poor grip and pain was significant when he tried to hold 
anything heavy.  He denied swelling or flare-ups and 
indicated the pain at the wrist was constant and continuous.  
He denied any missed work or change in duties but did note he 
may have difficulty farming.  He treated with medication.  

Clinical examination reflected a radial deviation 0 to 20 
degrees with pain at 20 degrees.  There was 4/5 strength on 
radial deviation and pain throughout the range.  There was 45 
degrees of ulnar deviation on active and passive range of 
motion.  Wrist flexion was found from 0-80 degrees and 
dorsiflexion to 70 degrees.  There was some pain on 
resistance to palmer flexion and dorsiflxion.  With thumb 
movement there was 0-60 degrees flexion and extension of the 
thumb at the metacarpophalangeal joint.  There was a scar 
over the navicular bone. There was no tenderness.  On grip 
there was 5/5 strength but significant pain and the veteran 
grimaced.  There was also pain when the left thumb was 
isolated and taken through range of motion exercises, 
particularly against resistance on flexion and extension. 
There was no swelling of the hand. There was mild atrophy of 
the hypothenar and thenar eminence in the left hand.  An x-
ray of the hand revealed minimal degenerative changes.  An x-
ray of the wrist showed an orthopedic screw through the 
navicular bone and prominent degenerative changes at the 
first carpal metacarpal joint and minimal degenerative 
changes in the remainder of the wrist. The concluding 
diagnosis was left wrist pain, post traumatic and post 
surgical wrist arthritis.  The primary disability was pain 
and developing weakness in the hand.  The veteran retained 
good grip strength but described fatigability if he tried to 
use the hand repeatedly.  When he made a fist there was 
significant pain so he avoided grabbing things that required 
significant grip strength.  He also treated daily with pain 
medication.

The veteran underwent another VA examination in April 2007.  
The examiner considered the veteran's reported history and 
performed a thorough examination of the veteran.  Veteran 
complained of pain of the left wrist and indicated he treated 
with medication and bracing.  He denied trauma to the joint 
and denied a history of neoplasm.  The dominant hand was the 
right hand.  There were no constitution symptoms of arthritis 
or incapacitating episodes of arthritis.  There was pain and 
stiffness of the left wrist.  There was no weakness, 
dislocation or subluxation or effusion.  There was no 
evidence of flare-ups of joint disease or inflammation.  

Clinical examination of the left wrist showed active motion 
of the ulnar deviation and radial deviation from 0-10 
degrees.  Pain began at 10 degrees.  There was no additional 
limitation of motion with repetitive use.  There was 
dorsiflexion of the left wrist from 0-20 degrees with pain at 
20 degrees and no additional limitation of motion with 
repetitive use.  There was palmar flexion of the wrist from 
0-45 degrees and pain began at 45 degrees.  There was no 
additional limitation of motion after repetitive use. There 
was no loss of bone or part of a bone and no evidence of 
recurrent shoulder dislocation.  There was no inflammatory 
arthritis and no evidence of joint ankylosis.  There was 
painful movement of the left wrist and the diagnosis was left 
wrist arthritis, status post partial wrist fusion.  There was 
no effect on sports, mild effect with feeding and moderate 
effects on chores, shopping, exercise, recreation, traveling, 
bathing, dressing, toileting and grooming.  An x-ray of the 
wrist performed in March 2006 reflected an orthopedic screw 
through the navicular bone and prominent degenerative changes 
at the first cmc joint and minimal degenerative changes in 
the rest of the wrist.  

Examining the evidence in light of the above rating criteria 
reflects an increased evaluation is not warranted.  
Specifically, there is no evidence of ankylosis in any other 
position, except favorable.  In fact, none of the records 
demonstrate any ankylosis of the joint or reflect limitation 
of motion akin to ankylosis.  While the veteran did have 
reduced ulnar and radial deviation, this was not associated 
with unfavorable ankylosis and as such a 40 percent 
evaluation is not warranted.  

The evidence reflects the veteran has significant pain 
associated with the left wrist.  The records indicate the 
veteran has been treated with medication and therapy.  
However, the VA examinations have considered the effects of 
painful motion.  For example, March 2006 and April 2007 
examiners tested the effects of repetitive motion and found 
that repeated motion did not result in any additional 
limitation of motion.  While the April 2007 examination 
documented significant pain, the Board notes that the veteran 
retained significant motion of the wrist and even with pain 
did not have motion that would be tantamount to having 
ankylosis of the wrist in a position other than favorable 
ankylosis of 20 degrees or 30 degrees dorsiflexion.  
Therefore, the currently assigned 20 percent evaluation 
contemplates the effects of the veteran's complaints of pain, 
fatigue, swelling and weakness, an increased evaluation based 
solely on pain is not warranted. 38 C.F.R. § 4.45, 4.71a, 
Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 
(1995)

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

Therefore, the preponderance of the evidence is against the 
veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Conclusion

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his conditions are worse than the current ratings 
reflect.  In sum, while the veteran contends that his 
service-connected disorders have increased in severity, as a 
layperson he is only competent to report observable symptoms 
- not clinical findings which are applied to VA's Schedule 
for Rating Disabilities.  Compare  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 
(1994).

The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the claims for increased evaluation, the evidence is 
not in equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PTSD is granted.

An evaluation in excess of 10 percent for lumbar degenerative 
arthritis is denied.

An evaluation in excess of 10 percent for arthritis with 
painful limited motion associated with a right knee 
disability is denied.

An evaluation in excess of 10 percent for instability 
associated with a right knee disability is denied.

An evaluation in excess of 20 percent for residuals of 
fusion, left navicular bone is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


